

Exhibit 10.4


[Form of]

INVESTOR RIGHTS AGREEMENT


THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made as of the [__] day of
[_____________], 2005 by and among Millennium Cell Inc., a Delaware corporation
(the “Company”), and The Dow Chemical Company, a Delaware corporation
(“Investor”).


RECITALS
 
WHEREAS, the Company and the Investor are parties to that certain Stock Purchase
Agreement dated February 27, 2005 (the “Purchase Agreement”), pursuant to which,
among other things, at the First Closing (as defined in the Purchase Agreement)
the parties hereto are to enter into this Agreement; and
 
WHEREAS, the First Closing has occurred and, simultaneously therewith, the
parties hereto are entering into this Agreement pursuant to the Purchase
Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, the parties agree as follows:
 
1.  Definitions. For purposes of this Agreement:
 
1.1.  “Affiliate” means with respect to any individual, corporation,
partnership, association, trust, or any other entity (in each case, a “Person”),
any Person which, directly or indirectly, controls, is controlled by or is under
common control with such Person, including, without limitation any general
partner, officer or director of such Person; provided, however, that the
Investor shall not be deemed an Affiliate of the Company.
 
1.2.  “Board” means the Board of Directors of the Company.
 
1.3.  “Common Stock” means the Company’s common stock, par value $0.001 per
share.
 
1.4.   “Current Market Capitalization” means, as of any date, the product of (x)
the number of shares of Common Stock outstanding (determined on a Fully Diluted
Basis) multiplied by (y) the VWAP for the thirty (30)-trading day period
immediately preceding such date.
 
1.5.   “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
1.6.   “Fully Diluted Basis” means, as of any date, on a fully diluted basis, as
if (i) all shares of Preferred Stock, evidences of indebtedness, shares or other
securities convertible into or exchangeable for Common Stock had been fully
converted into or exchanged for shares of Common Stock and (ii) any outstanding
warrants, options or other rights to acquire shares of capital stock or
convertible securities (the securities described in clauses (i) and (ii) being
hereinafter referred to as “Common Stock Equivalents”) had been fully exercised
(and the resulting securities fully converted into shares of Common Stock), but
excluding any Common Stock Equivalents having an exercise, strike or conversion
price in excess of the VWAP for the thirty (30) trading day period immediately
preceding the date of such determination.
 


1

--------------------------------------------------------------------------------



1.7.  “GAAP” means generally accepted accounting principles. 
 
1.8.  “Initial Series A Liquidation Value” has the meaning set forth in the
Purchase Agreement.
 
1.9.  “Initial Series B Liquidation Value” has the meaning set forth in the
Purchase Agreement.
 
1.10.  “Joint Development Agreement” means that Joint Development Agreement
between Millennium Cell Inc. and The Dow Chemical Company entered into as of the
date hereof.
 
1.11.   “Minimum Series B Investment” means, with respect to each Closing (as
defined in the Purchase Agreement), the payment by the Investor to the Company
of at least $1,250,000 in exchange for Series B Preferred Stock at such Closing,
subject to the terms of the Purchase Agreement.
 
1.12.   “New Securities” means equity securities of the Company, whether now
authorized or not, or rights, options, or warrants to purchase said equity
securities, or securities of any type whatsoever that are, or may become,
convertible into or exchangeable into or exercisable for said equity securities.
 
1.13.  “Preferred Stock” means the Series A Preferred Stock and Series B
Preferred Stock.
 
1.14.  “Put Period” means that period of time from and after the date that the
Investor has made the first Minimum Series B Investment under the Purchase
Agreement and for so long as (i) the Investor holds 5% or more of the
outstanding shares of Common Stock (determined on a Fully Diluted Basis) and
(ii) the Investor has not terminated the Joint Development Agreement without
Cause (as defined in the Joint Development Agreement) pursuant to Section 11.3
of the Joint Development Agreement.
 
1.15.  “Put Triggering Event” means the occurrence of any of the following:
(i) the discontinuance of the Company’s development activities targeting sub-50
watt power systems; (ii) the incurrence by the Company of indebtedness for
borrowed money (including, without limitation, debt hybrid instruments
convertible into equity and similar financing arrangements and guaranties of the
obligations of others) outstanding at any one time in excess of 50% of the
Current Market Capitalization; (iii) the acquisition by the Company of assets,
business operations or securities of a Person not engaged in the delivery of
sub-50 watt power systems whereby the consideration paid in such acquisition is
in excess of 50% of the Current Market Capitalization; or (iv) the sale, license
or other transfer of exclusive rights to any of the Company’s intellectual
property (including, without limitation, the MCEL Contributed Intellectual
Property (as defined in the Joint Development Agreement) and the JDA
Intellectual Property (as defined in the Joint Development Agreement) necessary
for the Company’s use of sub-50 watt power systems.
 


2

--------------------------------------------------------------------------------



1.16.   “Series A Preferred Stock” means the Company’s Series A Convertible
Preferred Stock, with the powers, preferences and special rights set forth in
the Series A Certificate of Designation.
 
1.17.  “Series B Preferred Stock” means the Company’s Series B Convertible
Preferred Stock, with the powers, preferences and special rights set forth in
the Series B Certificate of Designation. 
 
1.18.  “Trading Market” means any of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq National Market or the Nasdaq Smallcap Market.
 
1.19.  “Transaction Agreements” means this Agreement, the Purchase Agreement,
the Joint Development Agreement, the Cross Licensing Agreement, the Registration
Rights Agreement, the Standstill Agreement, all MFN Licenses (as defined in the
Cross Licensing Agreement, if any, the Patent Assignment Agreement and the
Note).
 
1.20.  “VWAP” shall mean, with respect to any date on which a determination is
required, (i) if the security is listed for trading on any Trading Market, a
price, rounded to the nearest cent, equal to (A) the sum of the following
product determined for each trading day in the specified number of consecutive
trading days: (1) the last sale price of the security during normal business
hours on a specific trading day as finally reported by the Trading Market,
multiplied by (2) the number of shares of the security that were traded on such
trading day on the Trading Market, divided by (B) the aggregate number of shares
of the security that were traded on such trading days, and (ii) if the security
is not listed for trading on any Trading Market on the date of such calculation
(or on any trading day during the relevant number of trading days immediately
preceding the date of such determination), the fair market value of the security
determined pursuant to an appraisal process mutually satisfactory to the Company
and the Investor.
 
1.21.  “Warrant” means any warrants convertible into shares of Common Stock
issued to Investor by the Company pursuant to the Purchase Agreement.
 
2.  Information and Observer Rights.
 
2.1.  Delivery of Financial Statements. For so long as the Investor holds 5% or
more of the outstanding shares of Common Stock (determined on a Fully Diluted
Basis), the Company shall deliver to the Investor:
 
(a)  as soon as practicable, but in any event within ninety (90) days after the
end of each fiscal year of the Company, the Company’s audited balance sheet and
income statement as of the last day of such year, a statement of cash flows for
such year and a schedule as to the sources and applications of funds for such
year, such year-end financial reports to be in reasonable detail, prepared in
accordance with GAAP and a copy of the letter to management from the Company’s
independent public accountants selected by the Board, unless such information is
made publicly available by filing with the Securities and Exchange Commission on
EDGAR;
 


3

--------------------------------------------------------------------------------



(b)  as soon as practicable, but in any event within forty-five (45) days after
the end of each of the first three (3) quarters of each fiscal year of the
Company, an unaudited income statement, a schedule as to the sources and
applications of funds for such fiscal quarter, an unaudited balance sheet, a
statement of stockholder’s equity as of the end of such fiscal quarter;
 
(c)  as soon as practicable, but in any event promptly after the Board’s
approval thereof, an annual budget and business plan for the next fiscal year
(collectively, the “Budget”) prepared by the Company; and
 
(d)  simultaneously with the delivery thereof to the Company’s lenders and debt
holders, such other information relating to the financial condition, business,
prospects, operations or corporate affairs of the Company that the Company has
delivered to its lenders and debt holders.
 
(e)  as soon as practicable, but in any event within forty-five (45) days after
the end of each quarter of each fiscal year of the Company, a statement showing
the number of shares of each class and series of capital stock and securities
convertible into or exercisable for shares of capital stock outstanding at the
end of the period, the number of common shares issuable upon conversion or
exercise of any outstanding securities convertible or exercisable for common
shares and the exchange ratio or exercise price applicable thereto and number of
shares of issued stock and stock options not yet issued but reserved for
issuance, if any, all in sufficient detail as to permit the Investor to
calculate its percentage equity ownership in the Company and certified by the
Chief Financial Officer or Chief Executive Officer of the Company as being true,
complete and correct.
 
2.2.  Confidentiality. At such time as Investor holds 5% or more of the
outstanding shares of Common Stock (determined on a Fully Diluted Basis), the
Company and Investor shall enter into a mutually-satisfactory confidentiality
agreement, which confidentiality agreement shall be sufficient to comply with
requirements of Regulation FD under the Exchange Act and preserve the
attorney-client privilege and work product privilege, if any, between the
Company and its counsel and shall provide that Investor will cause the Investor
Observer to comply with such confidentiality agreement.
 
2.3.  Inspection. The Company shall The Company shall permit the Investor, at
the Investor’s expense, to visit and inspect the Company’s properties, to
examine its books of accounts and financial records and to discuss the Company’s
affairs, finances and accounts with its officers, all at such reasonable times
during normal business hours as may be reasonably requested in advance by the
Investor; provided, however, that the Company shall not be obligated pursuant to
this Section 2.3 to provide access to any information which would adversely
affect the attorney client privilege between the Company and its counsel or to
provide access to documents or other information which is covered by
confidentiality agreements..
 
2.4.   Observer Rights. For so long as the Investor holds 5% or more of the
outstanding shares of Common Stock (determined on a Fully Diluted Basis), the
Investor will have the right to designate one (1) natural Person to serve as an
observer at meetings of the Board and all committees thereof (the “Investor
Observer”). The initial Investor Observer shall be the Director of Natural
Resources of the Investor; provided, however, the Investor shall have the right
to replace the Person serving as Investor Observer from time to time at its sole
discretion. The Company shall give the Investor Observer copies of all notices,
minutes, consents and other materials that it provides to its directors at the
same time and in the same manner as provided to its directors; provided however
that the Company shall not be obligated to give the Investor Observer any
documents if to do so would cause such document to not be subject to the
attorney-client privilege or work product privilege. The Investor Observer shall
treat and hold all such information received pursuant to this Section 2.3 in
confidence in accordance with the confidentiality agreement contemplated by
Section 2.2 hereof. The Company hereby agrees to indemnify and hold harmless the
Investor Observer to the same extent and in the same manner as the Company
indemnifies its non-employee Directors.
 


4

--------------------------------------------------------------------------------



3.  Right to Maintain Ownership.
 
3.1.  Subsequent Offerings. Subject to the terms and conditions specified in
this Section 3.1 and applicable securities laws, in the event the Company issues
any New Securities, the Company shall, prior to such issuance, make an offering
of such New Securities to the Investor in accordance with the following
provisions of this Section 3.1.
 
(a)  The Company shall deliver a notice (the “Offer Notice”) to the Investor
stating (i) its intent to issue New Securities, (ii) the number of such New
Securities to be offered, and (iii) the price and terms upon which it proposes
to offer such New Securities.
 
(b)  By written notification received by the Company, within ten (10) Business
Days after receipt of the Offer Notice, the Investor may elect to purchase or
obtain, at the price and on the terms specified in the Offer Notice, not less
than that portion of such New Securities which equals the proportion that the
number of shares of Common Stock (including the number of shares of Common Stock
into which the Investor’s shares of Preferred Stock could be converted) then
held by the Investor bears to the total number of shares of Common Stock of the
Company then outstanding (on a Fully Diluted Basis) (the “Proportionate Share”).
 
(c)  If the Investor elects not to purchase or obtain at least its Proportionate
Share of all New Securities referred to in the Offer Notice as provided in
Section 3.1(b) hereof, the Company may, during the sixty (60) day period
following the expiration of the period provided in Section 3.1(b) hereof, offer
such New Securities (collectively, the “Refused Securities”) to any Person at a
price not less than, and upon terms no more favorable to the offeree than, those
specified in the Offer Notice. If the Company does not enter into an agreement
for the sale of the New Securities within such period, or if such agreement is
not consummated within sixty (60) days of the execution thereof, the right
provided hereunder shall be deemed to be revived and the Company shall offer the
Investor the right to purchase at least its Proportionate Share of such New
Securities in accordance with this Section 3.1.
 
(d)  The Investor’s right to maintain ownership as provided in this Section 3.1
shall not be applicable to (i) any securities to be issued to employees,
officers or directors of, or consultants or advisors to, the Company pursuant to
stock purchase or stock option plans or other arrangements that are for purposes
of compensation to such person in their
 


5

--------------------------------------------------------------------------------



capacity as employees, officers, directors, consultants or advisors and are
approved by the Board, subject to a maximum of the lower of (x) 4,000,000 shares
of Common Stock (as adjusted by stock dividends, splits, subdivisions or
combinations of shares and on an as-converted basis) and (y) 10% of the
outstanding shares of Common Stock (determined on a Fully Diluted Basis), (ii)
any securities of any class or series issued or to be issued pursuant to any
convertible debentures, options or warrants outstanding as of the date of the
Joint Development Agreement; (iii) any securities of any class or series issued
or to be issued pursuant to the conversion or exercise of any securities issued
in connection with the Joint Development Agreement; (iv) any securities issued
for consideration other than cash pursuant to a merger, consolidation,
acquisition or similar business combination, subject to a maximum of the lower
of (x) 2,000,000 shares of Common Stock (as adjusted by stock dividends, splits,
subdivisions or combinations of shares and on an as-converted basis) and (y) 5%
of the outstanding shares of Common Stock (determined on a Fully Diluted Basis);
or (v) any securities issued in connection with any stock split, stock dividend,
recapitalization or similar transaction by the Company
 
; provided, however, the exceptions to Section 3.1 contained in clause (i) and
clause (iv) of this paragraph shall no longer be available to the Company if,
after the date hereof, the Company issues Limited Issuance Shares (as defined
below) in an aggregate amount equal to or greater than the lower of (x)
5,000,000 shares of Common Stock (as adjusted by stock dividends, splits,
subdivisions or combinations of shares and on an as-converted basis) and (y)
12.5% of the outstanding shares of Common Stock (determined on a Fully Diluted
Basis).
 
The term “Limited Issuance Shares” means either (x) shares of Common Stock or
(y) the maximum number of shares of Common Stock issuable upon conversion,
exchange or exercise of Common Stock Equivalents:
 
(a)  issued to employees, officers or directors of, or consultants or advisors
to, the Company pursuant to stock purchase or stock option plans or other
arrangements that are for purposes of compensation to such persons in their
capacity as employees, officers, directors, consultants or advisors and are
approved by the Board, subject to an aggregate maximum of the lower of (x)
4,000,000 shares of Common Stock (as adjusted by stock dividends, splits,
subdivisions or combinations of shares and on an as-converted basis) and (y) 10%
of the outstanding shares of Common Stock (determined on a Fully Diluted Basis);
 
(b)  issued for consideration other than cash pursuant to a merger,
consolidation, acquisition or similar business combination, subject to an
aggregate maximum of the lower of (x) 2,000,000 shares of Common Stock (as
adjusted by stock dividends, splits, subdivisions or combinations of shares and
on an as-converted basis) and (y) 5% of the outstanding shares of Common Stock
(determined on a Fully Diluted Basis);
 
(c)  issued as consideration, whether in whole or in part, to any person or
entity for providing services or supplying goods to the Company, subject to an
aggregate maximum of the lower of (x) 2,000,000 shares of Common Stock (as
adjusted by stock dividends, splits, subdivisions or combinations of shares and
on an as-converted basis) and (y) 5% of the outstanding shares of Common Stock
(determined on a Fully Diluted Basis);
 


6

--------------------------------------------------------------------------------



(d)  issued to any entity which is or will be, itself or through its
subsidiaries or affiliates, an operating company in a business related to or
complementary with the business of the Company and in which the Company receives
reasonably material benefits in addition to the investment of funds, subject to
an aggregate maximum of the lower of (x) 2,000,000 shares of Common Stock (as
adjusted by stock dividends, splits, subdivisions or combinations of shares and
on an as-converted basis) and (y) 5% of the outstanding shares of Common Stock
(determined on a Fully Diluted Basis);
 
(e)  issued pursuant to any equipment leasing arrangement, subject to an
aggregate maximum of the lower of (x) 2,000,000 shares of Common Stock (as
adjusted by stock dividends, splits, subdivisions or combinations of shares and
on an as-converted basis) and (y) 5% of the outstanding shares of Common Stock
(determined on a Fully Diluted Basis); and
 
(f)  issued to pay all or a portion of any investment banking, finders or
similar fee or commission, which entitles the holders thereof to acquire shares
of Common Stock at a price not less than the market price of the Common Stock on
the date of such issuance and which is not subject to any adjustments other than
on account of stock splits and reverse stock splits, subject to an aggregate
maximum of the lower of (x) 2,000,000 shares of Common Stock (as adjusted by
stock dividends, splits, subdivisions or combinations of shares and on an
as-converted basis) and (y) 5% of the outstanding shares of Common Stock
(determined on a Fully Diluted Basis).
 
4.  Investor Put Option.
 
4.1.  Put Rights. Subject to Section 4.2, upon the occurrence of a Put
Triggering Event during the Put Period, the Investor will have the right to
require the Company to purchase all or any portion of the Preferred Stock and
Common Stock held by the Investor (including without limitation any Common Stock
held by Investor by virtue of its exercising of any Warrants) (the “Put Right”)
at a price equal to the greater of (x) the aggregate Initial Series A
Liquidation Value plus the aggregate Initial Series B Liquidation Value plus the
purchase price paid by the Company in connection with the exercise of any such
Warrants, in each to the extent such securities are subject to the Put Right,
and (y) an amount equal to the number of shares of Common Stock (on an
as-converted basis) that are subject to the Put Right multiplied the VWAP for
the thirty (30)-trading day period immediately preceding such date (the “Put
Purchase Price”).
 
4.2.  Notices.
 
(a)  At least thirty (30) days prior to any occurrence of a Put Triggering
Event, the Company may deliver a written request to the Investor describing in
reasonable detail a specific Put Triggering Event that the Company intends to
engage in and requesting that the
 


7

--------------------------------------------------------------------------------



Investor not exercise its Put Right upon the occurrence of the specified Put
Triggering Event (the “Company Request”). If the Investor does not respond in
writing to a Company Request within thirty (30) days after receipt by the
Investor thereof, the Investor shall not have a Put Right in respect of the Put
Triggering Event specified in such Company Request. If the Investor agrees in
writing to the request summarized in the Company Request, then the Investor
shall not have a Put Right in respect of the Put Triggering Event specified in
such Company Request. If the Investor does not agree in writing to the request
summarized in the Company Request, then the Investor shall have a Put Right in
respect of the Put Triggering Event specified in such Company Request.
 
(b)  Within five (5) Business Days after the occurrence of a Put Triggering
Event, the Company shall provide written notice to the Investor that a Put
Triggering Event has occurred (the “Put Notice”). If the Investor does not give
written notice to the Company of the Investor’s exercise of the Put Right within
thirty (30) calendar days after the date that the Company has furnished a Put
Notice, then the Investor shall not have a Put Right in respect of such Put
Triggering Event.
 
4.3.  Payment of the Put Purchase Price. The Company shall pay to the Investor
the Put Purchase Price as follows:
 
(a)  25% of the Put Purchase Price shall be paid by the Company to the Investor
promptly upon the Investor’s exercise of the Put Right, but in no event more
than five (5) Business Days thereafter (the “Initial Put Payment”); and
 
(b)  simultaneously upon the payment of the Initial Put Payment, the Company
shall execute and deliver a promissory note substantially in the form of Exhibit
A hereto (the “Note”), which Note shall provide for the payment of the remaining
Put Purchase Price in accordance with the following schedule: (i) 25% of the Put
Purchase Price (plus interest thereupon at a rate of 12% per annum) shall be
paid by the Company to the Investor within one hundred eighty (180) days of the
Investor’s exercise of the Put Right; and (ii) 5% of the Put Purchase Price
(plus interest thereupon at a rate of 12% per annum) shall be paid by the
Company to the Investor on each succeeding ninety (90) day anniversary of the
Investor’s exercise of the Put Right until the Put Purchase Price has been paid
in full, which in no event shall be later than the third anniversary of the
Company’s receipt of the Put Notice.
 
5.  Miscellaneous.
 
5.1.  Transfer; Successors and Assigns. No party shall assign any rights or
obligations under this Agreement without the prior written consent of the other
party, provided, however, that the Investor may assign any and all rights and
obligations under this Agreement to any of its Affiliates. The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
 


8

--------------------------------------------------------------------------------



5.2.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its
principles of conflicts of laws.
 
5.3.  Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
5.4.  Construction of Certain Terms. The titles of the articles, sections, and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement. Wherever the words “including,”
“include” or “includes” are used in this Agreement, they shall be deemed
followed by the words “without limitation.” References to any gender shall be
deemed to mean any gender. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
 
5.5.  Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given: (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the address or
facsimile number set forth below or to such other address or facsimile number as
delivered by notice to the other in accordance with this Section 5.5:
 
If to the Company:
 
Millennium Cell Inc.
1 Industrial Way West
Eatontown, New Jersey 07724
Attention: President
Facsimile: (732) 542-4010


With a copy to:


Dickstein, Shapiro, Morin & Oshinsky LLP
2101 L Street, N.W.
Washington, D.C. 20031-1526
Attention: Neil Lefkowitz
Facsimile: 202.887.0689




9

--------------------------------------------------------------------------------



If to Purchaser:


If to Dow:


The Dow Chemical Company
2030 Dow Center
Midland, Michigan 48674
Attention: Director, Natural Resources Platform, Dow Ventures
Facsimile: 989.638.7133


With a copy to:


The Dow Chemical Company
2030 Dow Center
Midland, Michigan 48674
Attention: Business Counsel, Dow Ventures
Facsimile: 989.636.7594


King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, D.C. 20006
Attention: David Gibbons
Facsimile: 202.626.3737


5.6.  Fees and Expenses. The Company and the Investor shall each pay its own
costs and expenses in connection with its performance of this Agreement.

 
5.7.  Amendments and Waivers. Neither this Agreement nor any term of this
Agreement may be amended, terminated or waived without the written consent of
the Company and the Investor. Any amendment or waiver effected in accordance
with this Section 5.7 shall be binding upon the Investor and each transferee of
the securities, each future holder of all such securities, and the Company.
 
5.8.  Severability. The invalidity of unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
 
5.9.  Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
 


10

--------------------------------------------------------------------------------



5.10.  Entire Agreement. This Agreement (including the Exhibits hereto) and the
other Transaction Agreements constitute the full and entire understanding and
agreement between the parties with respect to the subject matter hereof, and any
other written or oral agreement relating to the subject matter hereof existing
between the parties are expressly canceled.
 
5.11.  Dispute Resolution. Any unresolved controversy or claim arising out of or
relating to this Agreement, except as (a) otherwise provided in this Agreement,
or (b) any such controversies or claims arising out of either party’s
intellectual property rights for which a provisional remedy or equitable relief
is sought, shall be submitted to arbitration by one arbitrator mutually agreed
upon by the parties, and if no agreement can be reached within 30 days after
names of potential arbitrators have been proposed by the American Arbitration
Association (the “AAA”), then by one arbitrator having reasonable experience in
corporate finance transactions of the type provided for in this Agreement and
who is chosen by the AAA. The arbitration shall take place in the District of
Columbia, in accordance with the AAA rules then in effect, and judgment upon any
award rendered in such arbitration will be binding and may be entered in any
court having jurisdiction thereof. There shall be limited discovery prior to the
arbitration hearing as follows: (a) exchange of witness lists and copies of
documentary evidence and documents relating to or arising out of the issues to
be arbitrated, (b) depositions of all party witnesses and (c) such other
depositions as may be allowed by the arbitrators upon a showing of good cause.
Depositions shall be conducted in accordance with the Federal Rules of Civil
Procedure, the arbitrator shall be required to provide in writing to the parties
the basis for the award or order of such arbitrator, and a court reporter shall
record all hearings, with such record constituting the official transcript of
such proceedings. The arbitrator shall award reasonable attorney’s fees, costs,
and necessary disbursements in addition to any other relief to which the
arbitrator determines a party to be entitled. Each of the parties to this
Agreement consents to personal jurisdiction for any equitable action sought in
the U.S. District Court for the District of Columbia or any court of the
District of Columbia having subject matter jurisdiction.
 
IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first above written.
 
MILLENNIUM CELL INC.:




By:                                              
Name:                                         
Title:                                            




THE DOW CHEMICAL COMPANY:
 
By:                                              
Name:                                         
Title:                                            

 




11

--------------------------------------------------------------------------------


